Citation Nr: 0113102	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  92-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cataract and 
corneal pigmentation of the right eye.  

2.  Entitlement to service connection for bilateral visual 
impairment, including presbyopia, hyperopia, and astigmatism.  

3.  Entitlement to an effective date earlier than July 19, 
1996 for assignment of a 30 percent rating and an effective 
date earlier than March 23, 1996 for assignment of a 20 
percent rating for pseudophakia of the left eye with 
postoperative cataract removal.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1976, and again from August 1980 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 1992 the RO granted service connection for a 
cataract of the left eye.  The RO assigned a noncompensable 
rating, effective January 1, 1992.  The veteran appealed the 
noncompensable rating.  

In February 1999, the RO assigned a 20 percent rating, 
effective March 23, 1996, and a 30 percent rating, effective 
July 19, 1996.  The veteran filed a Notice of Disagreement to 
the effective date assigned his 30 percent rating.  Although 
the Statement of the Case lists the issue as entitlement to 
an effective date earlier than March 23, 1996 for assignment 
of a compensable rating, the issue is correctly stated as 
entitlement to an earlier effective date for both periods.  

In February 1999 the RO granted a 30 percent rating for 
pseudophakia of the left eye with postoperative cataract 
removal.  In a June 2000 signed, written statement the 
veteran withdrew his appeal on this issue.  38 C.F.R. 
§ 20.204 (2000).  






REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

In January 1996 the Board remanded the case to the RO for 
additional development.  The Board requested the RO to obtain 
any relevant VA or other inpatient and outpatient treatment 
records pertaining to the claimed eye disorders at issue 
which are dated since separation from active service.  

By letter dated in February 1996 the RO requested the veteran 
to identify such evidence.  The evidence did not include a 
response from the veteran.  However, in a February 1999 
statement the veteran indicated that he received a 
notification letter for another claimant.  He also stated 
that he has received treatment for his eye problems for many 
years.  He stated that the VA physician who performed the 
most recent VA examination told him that he had a separate 
right eye disability which required further testing.  He also 
stated that a VA eye doctor at the local VA clinic has 
treated him regularly for his eye problems.  He indicated 
that the physician had rendered a medical opinion with 
respect to his right eye disorder.  Finally, he stated that 
he has discussed this issue with other doctors and they 
disagree with the physician who performed the January 1999 VA 
examination.  The Board notes that the examiner, who 
performed the VA examination in January 1999, stated that the 
veteran had last received VA treatment at the Gainesville, 
Florida, facility.  

It was recently held by the United States Court of Appeals 
for the Federal Circuit in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), that where there is a breach of the duty to 
assist in which the VA fails to obtain pertinent service 
medical records specifically requested by the claimant and 
fails to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of 
appeal.  The Board further notes that in the case of Tetro v. 
West, No. 97-1192 (U.S. Vet. App. Apr. 4, 2000) the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted Hayre as holding that the failure of VA to 
fulfill the duty to assist by obtaining pertinent VA medical 
records vitiates the finality of an RO decision for purposes 
of direct appeal.  Items generated by VA are held to be in 
"constructive possession" and must be obtained and reviewed 
to determine their possible effect on the outcome of a claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As VA is 
on notice that additional pertinent medical records may 
exist, the case must be remanded for further development with 
regard to this matter.

In the January 1996 remand decision the Board requested the 
RO to provide the veteran a comprehensive VA ophthalmology 
examination in order to determine the etiology and 
manifestations of all claimed eye disorders at issue.  The 
examiner was instructed to diagnose all eye disorders present 
and specifically state whether the veteran's bilateral 
presbyopia, hyperopia and astigmatism, if found, were due to 
error of refraction or disease or trauma during active 
service.  

The veteran underwent a VA examination in March 1996.  The 
examiner diagnosed astigmatism and presbyopia, but the 
examiner did not render the requested medical opinion.  The 
veteran underwent another VA examination in July 1996.  The 
examiner diagnosed presbyopia, but the examiner did not 
render the requested medical opinion.  The evidence indicates 
that the veteran was scheduled for a third examination in 
January 1997.  The AMIE examination worksheet shows the 
examination was being performed to obtain the requested VA 
medical opinion as stated in the Board remand decision.  
Internal VA memoranda indicate that this examination was 
performed but the results were not obtained.  It is unclear 
why the RO considered this examination inadequate.  The 
veteran next underwent a VA examination in January 1999.  The 
examiner diagnosed hyperopia and presbyopia.  However, in 
rendering an opinion whether these disorders were due to 
error of refraction or disease or trauma during active 
service, the examiner only rendered an opinion on hyperopia.  

The Board cannot render its own medical opinion.  Under the 
circumstances of this case, this determination requires 
competent medical evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (Court held that the Board may not rely 
on its own unsubstantiated medical conclusions); see also 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) (Court vacates 
Board decision on question of aggravation where the record 
lacked a medical opinion that could shed light on these 
issues).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issues on appeal must be remanded in order 
to ensure that the Board's remand directives are complied 
with.

The RO should carefully consider on remand whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000). 

Accordingly, this case is remanded for the following:

1.  The RO should secure all outstanding 
VA and private medical records and 
treatment reports.  The RO should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertinent to his claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  The veteran has 
stated that he has received treatment for 
his eye problems for many years.  He 
stated that a VA eye doctor at the local 
VA clinic has treated him regularly for 
his eye problems.  He indicated that this 
physician had rendered a medical opinion 
with respect to his right eye disorder.  
Finally, he stated that he has discussed 
this issue with other doctors and they 
disagree with the physician who performed 
the January 1999 VA examination.  The 
examiner, who performed the VA 
examination in January 1999, stated that 
the veteran had last received VA 
treatment at the Gainesville, Florida, 
facility.  There also remains a question 
whether the veteran underwent a VA 
examination in January 1997.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
VA and private medical records and 
treatment reports from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  The veteran should be afforded a VA 
ophthalmology examination in order to 
determine the correct diagnosis, 
manifestations and etiology of all eye 
disorders present, specifically to 
include whether the veteran does or does 
not have presbyopia or astigmatism and, 
if he does, whether either condition is 
an error of refraction or 
congenital/developmental in nature, or 
whether either is due to disease or 
trauma during active service.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  



5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
remaining issues on appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


